Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-9 are pending in this application and are now under consideration for examination. 
Priority
Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a 371 of PCT/KR2018/012766 filed on 10/25/2018, and claims the priority date of Korea application 10-2017-0140846 filed on 10/27/2017; however, no English translation of said foreign priority application has been provided. Therefore, the priority date for instant claims under consideration is deemed to be the filing date of 371 of PCT/KR2018/012766 filed on 10/25/2018.
Information disclosure statement
The information disclosure statements (IDS) submitted on 04/27/2020, 04/22/2021 and 07/08/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “…Arthrobacter ureafaciens, Arthrobacter aurescens;…” is improper Markush language; the correct format is “…Arthrobacter ureafaciens, and  Arthrobacter aurescens;…”.  Appropriate correction is required.
Claim Rejections: 35 USC § 101
35 U.S.C. 101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7-8 (product by process claims) are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 7-8 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below. Claims 7-8 directed to a transfructosylated steviol glycoside (product by process claim). The rationale for this determination is explained below.
2113 Product-by-Process Claims [R-l] - 2100 Patentability
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLYTHE STRUCTURE IMPLIED BYTHE STEPS
"[Ejven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The “2014 Interim Guidance on Patent Subject Matter Eligibility” 79 FR 74618 (Dec. 16, 2014) directs that claims drawn to 1) a composition of matter, 2) a law of nature or a natural phenomenon and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception are ineligible for patenting under 35 U.S.C. 101.  See, 79 FR, page 74621 (flow chart).  Nature-based compositions of matter are not directed to significantly more than a judicial exception when the claimed "naturally occurring products and some man-made products . . . are essentially no different from a naturally occurring product . . .  that fall under the laws of nature or natural phenomena exception.” 79 FR, page 74623, left column. That is, a patent-eligible 
Claims 7-8 as interpreted are directed to naturally-occurring transfructosylated steviol glycoside or composition thereof, whether isolated, synthetic or recombinant or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013), as they are not markedly different than the naturally-occurring transfructosylated steviol glycoside obtained from plant source, for examination purposes, no patentable weight will be given to the term “…prepared by the method according to claim 1”. Examiner would like to point out that leaves of Stevia rebaudiana endogenously comprise transfructosylated steviol glycoside; see the following references: Chaturvedula et al., Nat. Prod. Commun., 2011, Vol. 6(2): 175-178; Fig. 1, page 176; Table 1, page 176; Fig. 3, page 177 and entire document; and (ii) Purkayastha et al., Regul. Toxicol. Pharmacol., 2016, Vol. 77: 125-133; see Abstract; col. 1, page 126; Table 1, page 17; and entire document (see, the recent Office Guidance For Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products, available from http://www.uspto.gov/patents/law/exam/examguide.jsp). A “product that is purified or isolated, for example, will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the product’s naturally occurring counterpart. If the claim recites a nature-based product limitation that does not exhibit markedly different characteristics, the claim is directed to a ‘product of nature' exception.” 79 FR, page 74623, right column.  A change in biological activity, chemical or physical properties, and structure and form are given as non-limiting examples of possible “markedly different transfructosylated steviol glycoside having the same structure, and therefore biological activity, chemical and physical properties, as a naturally-occurring product. As such, the claims appear to be directed towards nothing more than a judicial exception for the reasons stated. The claims recite ineligible subject matter for the reasons stated.

II. Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 9 is directed to a natural phenomenon. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons stated below.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  
 “If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim is directed to a ‘product of nature’ exception (Step 2A: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception.” MPEP 2106.04(c). “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.” MPEP 2106.04(c).
Here, claim 9 is directed towards a composition of matter. The claimed bacteria/Arthrobacter .. A. globiformis … A. aurescens are naturally occurring, and also evidenced by publication Win et al., Biotechnol. Lett., 2004, Vol. 26: 499-3503; see Abstract; Materials and Methods, col. 1, para 2, page 500; and entire document. Since claim 9 encompasses naturally occurring bacteria, for step 2A “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  Regarding Step 2B for claim 9, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”? MPEP 2106.05(II). Here, claim 9 does not recite any additional elements other than Arthrobacter .. A. globiformis … A. aurescens that encompasses natural products. As such, Step 2B is answered in the negative and claim 9 is directed towards a judicial exception.   
Regarding claim 9 is directed towards compositions of matter. Claim 9 recites the same product of nature as present in a man-made composition (or potentially man-made composition). “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”  MPEP 2106.04(b)(II). “Where the claim is to a nature-based product produced by combining multiple components (e.g., a claim to "a probiotic composition comprising a mixture of Lactobacillus and milk"), the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts.”  MPEP 2106.04(c)(I)(A). “Where the claim is to a nature-based product in combination with non-nature based elements (e.g., a claim to "a yogurt starter kit comprising Lactobacillus in a container with instructions for culturing Lactobacillus with milk to produce yogurt"), the markedly different characteristics analysis should be applied only to the nature-based product limitation.” MPEP 2106.04(c)(I)(A).   
 “The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart.” MPEP 2106(c)(II)(C). Here, there is no evidence of record that indicates that placement of the naturally-occurring bacteria/Arthrobacter ... A. globiformis … A. aurescens into a composition as recited in claim 9 introduces any specific characteristic that is not an inherent or innate characteristic of the naturally-occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart (e.g. physical form as paste, gel, etc., is an incidental change in characteristic). As such, regarding claim 9, the recited composition does not appear to possess a marked difference such that Step 2A is answered as the composition of claim 9 not being markedly different. As such, claim 9 is directed towards a judicial exception for the reasons set forth above. The claim recites ineligible subject matter for the reasons stated.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for a method for preparing a transfructosylated steviol glycoside, said method comprising a supernatant or an extract of culture or a lysate of microorganisms of bacteria/Arthrobacter ... A. globiformis … A. aurescens … in said method wherein reacting said steviol glycoside is carried out at a pH of 3-8 and at a temperature of 100C to 600C, does not reasonably provide enablement for a method for preparing a transfructosylated steviol glycoside, said method comprising a culture thereof of bacteria/Arthrobacter ... A. globiformis … A. aurescens … in said method wherein reacting said steviol glycoside is carried out at a pH of 3-8 and at a temperature of 100C to 600C (as in claim 4). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims without undue experimentation.    
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-8, broadly encompass a method for preparing a transfructosylated steviol glycoside, said method comprising a culture thereof of bacteria/Arthrobacter ... A. globiformis … A. aurescens … in said method wherein reacting said steviol glycoside is carried out at a pH of 3-8 and at a temperature of 100C to 600C (as in claim 4). The scope of the claims does not commensurate with the enablement provided by the disclosure with regard to culture being active/viable at said pH and temperature, i.e., a pH of 3-8 and at a temperature of 100C to 600C, that are broadly encompassed by the claims. The disclosure is limited to a method for preparing a transfructosylated steviol glycoside, said method comprising a supernatant or an extract of culture or a lysate of microorganisms of bacteria/Arthrobacter ... A. globiformis … A. aurescens … in said method wherein reacting said steviol glycoside is carried out at a pH of 3-8 and at a temperature of 100C to 600C. However, the specification is silent on culture being active/viable at said pH and temperature in the claimed method, i.e., a pH of 3-8 and at a temperature of 100C to 600C. Therefore, it would require undue experimentation by the skilled artisan to make and use the claimed composition for the claimed method. Because there is no such readily available guidance in prior art, nor does the specification provides one, it would be undue experimentation for those skilled in the art to make and use said culture for intended purposes/claimed method.
	In view of the great breadth of the claims, amount of experimentation required to make and use the claimed composition, the lack of guidance, working examples, and unpredictability of the art in predicting the use of culture being active/viable at said pH and temperature in the claimed method, i.e., a pH of 3-8 and at a temperature of 100C to 600C. For the above purpose, the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the composition encompassed by the claims in the claimed method.
The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 1924 (CCPA 1970)). Without sufficient guidance, determination of compositions for making and using said polypeptide composition in the claimed method is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly extensive and undue. See In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988). 
Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
I. Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chaturvedula et al., Nat. Prod. Commun., 2011, Vol. 6(2): 175-178 or Purkayastha et al., Regul. Toxicol. Pharmacol., 2016, Vol. 77: 125-133 or Spohner et al., J. Mol. Catal. Enzym., 2016, Vol. 131: 79-84. 
Claims 7-8 of the instant application as interpreted are directed to transfructosylated steviol glycoside or composition thereof (product by process claims). 
2113 Product-by-Process Claims [R-l] - 2100 Patentability
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLYTHE STRUCTURE IMPLIED BYTHE STEPS
"[Ejven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
(i) Chaturvedula et al., Nat. Prod. Commun., 2011, Vol. 6(2): 175-178; Fig. 1, page 176; Table 1, page 176; Fig. 3, page 177 and entire document disclose the structure of transfructosylated steviol glycoside obtained from the leaves of Stevia rebaudiana.
 (ii) Purkayastha et al., Regul. Toxicol. Pharmacol., 2016, Vol. 77: 125-133; see Abstract; col. 1, page 126; Table 1, page 17; and entire document disclose the structure of transfructosylated steviol glycoside.
(iii) Spohner et al., J. Mol. Catal. Enzym., 2016, Vol. 131: 79-84; see Abstract; Fig. 2, page 81; Fig. 3 & Fig. 4, page 82; Discussion; and entire document disclose the structure of transfructosylated steviol glycoside.
Hence, the references Chaturvedula et al., Nat. Prod. Commun., 2011, Vol. 6(2): 175-178 or Purkayastha et al., Regul. Toxicol. Pharmacol., 2016, Vol. 77: 125-133 or Spohner et al., J. Mol. Catal. Enzym., 2016, Vol. 131: 79-84 is deemed to anticipate claims 7-8 of the instant application, when given the broadest reasonable interpretation. 
Since the Office does not have the facilities for examining and comparing applicants’ transfructosylated steviol glycoside of the instant invention with transfructosylated steviol glycoside of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product of the instant invention and the product of the prior art (i.e., that the transfructosylated steviol glycoside of the prior art does not possess the same material structural and functional characteristics of the transfructosylated steviol glycoside of the instant invention). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

II. Claim 9 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Win et al., Biotechnol. Lett., 2004, Vol. 26: 499-3503.
Claim 9 of the instant application as interpreted is directed towards a composition of matter i.e., any composition comprising bacteria/Arthrobacter .. A. globiformis … A. aurescens. 
Win et al., Biotechnol. Lett., 2004, Vol. 26: 499-3503 disclose bacteria/Arthrobacter .. A. globiformis … A. aurescens; see Abstract; Materials and Methods, col. 1, para 2, page 500; and entire document.
Hence, the reference of Win et al., Biotechnol. Lett., 2004, Vol. 26: 499-3503 is deemed to anticipate claim 9 of the instant application, when given the broadest reasonable interpretation. 
Since the Office does not have the facilities for examining and comparing applicants’ bacteria/Arthrobacter .. A. globiformis … A. aurescens of the instant invention with bacteria/Arthrobacter .. A. globiformis … A. aurescens of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product of the instant invention and the product of the prior art (i.e., that bacteria/Arthrobacter .. A. globiformis … A. aurescens of the prior art does not possess the same material structural and functional characteristics of the bacteria/Arthrobacter .. A. globiformis … A. aurescens of the instant invention). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.



Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al., (Agric. Biol. Chem., 1990, Vol. 54(12): 3137-3143, in IDS) or Xu et al.., (Food Technol. Biotechnol., 2009, Vol. 47(2): 137-143, in IDS) or JP-05-077675MT (in IDS; see provided Machine translated English version) or KR-10-1995-0002868MT (in IDS; see provided Machine translated English version) and further in view of Win et al., (Biotechnol. Lett., 2004, Vol. 26: 499-3503).
Regarding claims 1-8, Ishikawa et al., (Agric. Biol. Chem., 1990, Vol. 54(12): 3137-3143, in IDS) or Xu et al.., (Food Technol. Biotechnol., 2009, Vol. 47(2): 137-143, in IDS) or JP-05-077675MT (Machine translated English version) or KR-10-1995-0002868MT (Machine translated English version) teach methods of producing transfructosylated steviol glycosides, said reference cell culture lysate(s) obtained from a Arthrobacter sp., -fructofuranosidase enzyme catalyzing the formation of transfructosylated steviol glycoside(s); applicants are directed to the following sections in said references: 
(i) Ishikawa et al., (Agric. Biol. Chem., 1990, Vol. 54(12): 3137-3143, in IDS); see Abstract; regioselectivity to the glucosyl moiety at the 19-carboxyl group of the steviol glycoside(s); Fig. 1, page 3139; Fig. 2, page 3140; Table I-II, page 3141; and entire document. 
(ii) Xu et al.., (Food Technol. Biotechnol., 2009, Vol. 47(2): 137-143, in IDS); see Abstract; regioselectivity to the glucosyl moiety at the 19-carboxyl group of the steviol glycoside(s); Scheme 1, page 138; Table 2, page 139; Table 3, Fig. 7-8, page 142; and entire document. 
(iii) JP-05-077675MT (Machine translated English version); see claims, page 1; pH and temperature of the reaction solution, pH 4-8 & Temperature 20 to 700C, ¶4, page 3; and entire document. 
(iv) KR-10-1995-0002868MT (Machine translated English version); see page 4; pH and temperature of the reaction solution, pH 3-10 & Temperature 20 to 700C, ¶3, page 5; claims; and entire document. 
However, Ishikawa et al., or Xu et al.., or JP-05-077675MT or KR-10-1995-0002868MT do not disclose or explicitly teach said Arthrobacter is selected from group consisting of ... A. globiformis … A. aurescens …  (as in claims 1 and 9).
	Regarding claims 1 and 9, Win et al., (Biotechnol. Lett., 2004, Vol. 26: 499-3503), advantageously teach, suggest and provided motivation for the selection of  Arthrobacter from group consisting of ... A. globiformis … A. aurescens …  as said reference strains -fructofuranosidase enzyme with transfructosylation activity; see Abstract; col. 1, Microorganisms and growth, page 500 & col. 2, last paragraph, page 500; Fig. 3, page 501; and entire document.  
  In view of the direct suggestion that the Arthrobacter from group consisting of ... A. globiformis … A. aurescens …, as said reference strains produce -fructofuranosidase enzyme with transfructosylation activity, the ordinarily skilled artisan at the time of filing would have been motivated to modify the teachings of Ishikawa et al., or Xu et al.., or JP-05-077675MT or KR-10-1995-0002868MT and utilize the reference strains A. globiformis … A. aurescens …  in a method for transfructosylation of any steviol glycoside of interest and depending on the experimental need as described in the reference of Win et al. The ordinarily skilled artisan at the time of filing would have been motivated to do this to advantageously culture/utilize as said reference strains produce -fructofuranosidase enzyme with transfructosylation activity and to produce industrial products transfructosylated steviol glycosides as sweeteners. Hence, claims 1-9 are obvious for the reasons stated; said combination of references also provide the structural and functional elements of the instant invention (Teaching, Suggestion, Motivation and Expectation of Success).
Given this extensive teaching in prior art (Ishikawa et al., or Xu et al.., or JP-05-077675MT or KR-10-1995-0002868MT and Win et al.,) i.e., a method for preparing a transfructosylated steviol glycoside, said method comprising a culture thereof… bacteria/Arthrobacter ... A. globiformis … A. aurescens … in said method, as taught by the instant invention and as claimed in claims 1-9 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
Therefore, claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al., (Agric. Biol. Chem., 1990, Vol. 54(12): 3137-3143, in IDS) or Xu et al.., (Food Technol. Biotechnol., 2009, Vol. 47(2): 137-143, in IDS) or JP-05-077675MT (in IDS; see provided Machine translated English version) or KR-10-1995-0002868MT (in IDS; see provided Machine translated English version) and further in view of Win et al., (Biotechnol. Lett., 2004, Vol. 26: 499-3503).
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652